Title: General Orders, 18 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday May 18. 1782.
                            Parole
                            C. Signs.
                        
                        Upon a late visit to the Hospitals the General was pleased to find them in such good order—He is happy in
                            persuading himself the most tender and assiduous attention will continue to be paid to the sick and wounded; and that the
                            circumstances of the public will enable them to be ampliy supplyed with Medicines refreshments and accomodations.
                    